Order filed, December 11, 2017.




                                           In The
                                   Court of Appeals
                                          For The
                              First District of Texas
                                        ____________

                                   NO. 01-17-00788-CR

                           GMARKOUS WILSON, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th Judicial District Court
                               Brazoria County, Texas
                            Trial Court Case 78823-CR


                                          ORDER
       The reporter’s record in this case was due December 8, 2017. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Jill Friedrichs, the official (or substitute) court reporter, to file the record
in this appeal, if any, within 30 days of the date of this order.


                                        PER CURIAM